                                                                                  USDC-SDNY
                                                                                  DOCUMENT
                                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                                     DATE FILED:        l//2 h/
                                                                                                    I'\

 AARON HARPER, individually and on behalf
 of all others similarly situated,

                                     Plaintiff,
                                                                               19-CV-7390 (RA)
                              V.
                                                                                    ORDER
 2U, INC., CHRISTOPHER J. PAUCKE,
 CATHERINE A. GRAHAM,

                                     Defendants.

RONNIE ABRAMS, United States District Judge:

         On August 7, 2019, Plaintiff Aaron Harper filed a class action lawsuit on behalf of a class

of investors who purchased or otherwise acquired 2U securities between February 25, 2019

through July 30, 2019.         The complaint alleges violations of Sections l0(b) and 20(a) of the

Securities Exchange Act of 1934 ("1934 Act"). After Plaintiff Harper filed a notice advising

members of the purported class of the pendency of the action pursuant to 15 U.S.C. § 78u-

4(a)(3)(A), nine members of the purported class moved for appointment as lead plaintiff, approval

of selection of lead counsel, and consolidation. Only the motions of Public School Teachers'

Pension & Retirement Fund of Chicago ("Chicago Teachers") and Fiyyaz Pirani remain pending

before the Court. 1 A conference to consider motions for appointment of lead plaintiff and lead

counsel and for consolidation is presently scheduled for December 6, 2019.

         On October 16, 2019, Defendants filed a motion to transfer this action to the United

States District Court for the District of Maryland pursuant to 28 U.S.C. § 1404(a). On November



1
  Plaintiffs Anders-Christian Moeller, Erik Fjellborg, Employees Retirement System of the Puerto Rico Electric
Power Authority, DeKalb County Employees Retirement Plan, Aaron Harper, National Elevator Industry Pension
Fund all filed notices ofnon-opposition to the competing motions for appointment as lead plaintiff, Dkt. 44, 49, 51,
52, 53, 54, and Plaintiff2U Investor Group withdrew its motion, Dkt. 50.
25, 2019, Proposed Lead Plaintiffs Chicago Teachers and Pirani both filed notices ofnon-

opposition to Defendants' motion to transfer.

       Defendants' unopposed motion to transfer is granted. 28 U.S.C. § 1404(a) provides: "For

the convenience of parties and witnesses, in the interest of justice, a district court may transfer

any civil action to any other district or division where it might have been brought or to any

district or division to which all parties have consented." Transfer to the United States District

Court for the District of Maryland is appropriate here for the reasons articulated in Defendants'

motion to transfer and because all parties have consented to it.

       The conference to consider motions for appointment of lead plaintiff and lead counsel

and for consolidation is hereby adjourned sine die. The Clerk of Court is respectfully directed to

terminate the motions at Dkt. 45 and 48 and transfer the consolidated case to the District of

Maryland.

SO ORDERED.

 Dated:          November 26, 2019
                 New York, New York
                                                           I
                                                      Ro 1       ams
                                                      United States District Judge




                                                  2
